DETAILED ACTION
This office action is in response to applicant’s amendments filed on 02/08/2022.
Currently claims 1-20 are pending in the application.
Response to Arguments
Applicant’s arguments regarding patentability of amended independent claims 1, 12 and 18 have been considered but are moot because the amended claims are being rejected using new prior arts as a result of further search.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/16/2022 and 12/07/2021 were filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0236008 A1 (Werthmann) and further in view of ‘A Current-Dependent Switching Strategy for Si/SiC Hybrid Switch-Based Power Converters’, Jiangbiao He, IEEE Transactions on Industrial Electronics, Vol. 64, pp. 8344-8352, May 2017 (He) and US 2017/0317116 A1 (Celo).
Regarding claim 1, Werthmann discloses, an overvoltage protection circuit (100; Fig. 1; [0017]; i.e. ESD protection device), comprising: 
a first diode (102; Fig. 1; [0018]; i.e. first III-nitride p-i-n diode 102) made of a first semiconductor material (any one of GaN, AIN, InN, and their alloys; [0020]) having a bandgap width (1.9 eV for InN, 3.4 eV for GaN, and 6.2 eV for AIN at room temperature) greater than that of silicon (1.11 eV at room temperature) (Fig. 1; [0020]); and 

    PNG
    media_image1.png
    362
    610
    media_image1.png
    Greyscale

a second diode (104; Fig. 1; [0018]; i.e. second III-nitride p-i-n diode 104) electrically cross-coupled with the first diode (102), 
But Werthmann fails to teach explicitly, the second diode made of a second semiconductor material different from the first semiconductor material.  
However, in analogous art, He discloses, the second diode (body diode of Si IGBT device; Fig. 3; Section II) made of a second semiconductor material (silicon) different from the first semiconductor material (body diode of SiC MOSFET) (Fig. 3; Section II).
	Note: With broadest reasonable interpretation, considering the body diodes of Si IGBT devices and SiC MOSFET devices as diodes in the parallel branches is reasonable.

    PNG
    media_image2.png
    417
    915
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Werthmann and He before him/her, to modify the teachings of an overvoltage protection circuit using an anti-parallel diode as taught by Werthmann and to include the teachings of diodes in parallel branches made of two different materials as taught by He since using both devices made of silicon carbide would increase manufacturing cost, as such, replacing one diode by a diode made of silicon would save manufacturing cost (Section II). Absent this important teaching in Werthmann, a person with ordinary skill in the art would be motivated to reach out to He while forming an overvoltage protection circuit of Werthmann. 
But the combination of Werthmann and He fails to teach explicitly, the first diode including: a first doped region having a first conductivity type; 
an intrinsic region on the first doped region; 
a second doped region having a second conductivity type opposite the first conductivity type; and 
a ring-shaped doped region having the second conductivity type and laterally surrounding the intrinsic region;
However, in analogous art, Celo discloses, the first diode (600; PIN PD; Fig. 7; [0100]) including: 
a first doped region (635; n+ region) having a first conductivity type (n-type) (Fig. 7; [0100]); 
an intrinsic region (640; intrinsic region) on (it is ‘on’ if considered upside down) the first doped region (635) (Fig. 7; [0100]); 
a second doped region (630; p+ region) having a second conductivity type (p-type) opposite the first conductivity type (n-type) (Fig. 7; [0100]); and 
a ring-shaped doped region (650; heavily doped silicon p++ regions 650 surrounding vertical PIN PD 600 function to conduct electrical charge within the SiPh cell) having the second conductivity type (p-type) and laterally (to the left and right laterally) surrounding the intrinsic region (640; in plan view from top, 650 would look like surrounding the intrinsic region 640) (Fig. 7; [0100]);
Note: The examiner notes that the length of heavily doped silicon p++ regions 650 can be increased vertically since there is space to make it longer. In MPEP 2144.04 (IV) (A), it is stated that mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled; In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).

    PNG
    media_image3.png
    551
    683
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Werthmann, He and Celo before him/her, to modify the teachings of an overvoltage protection circuit using an anti-parallel diode as taught by Werthmann and to include the teachings of detailed construction of P-i-N diode as taught by Celo since Werthmann was silent regarding the detailed construction of the P-i-N diode. Therefore, a person with ordinary skill in the art would be motivated to reach out to Celo while forming an overvoltage protection circuit of Werthmann. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Regarding claim 2, the combination of Werthmann, He and Celo teaches, the overvoltage protection circuit of claim 1, wherein the first semiconductor material (body diode of SiC MOSFET) (Fig. 3; Section II; He Reference) is silicon carbide. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Werthmann, He and Celo before him/her, to modify the teachings of an overvoltage protection circuit using a nitride p-i-n diode as taught by Werthmann and to include the teachings of semiconductor material of the high bandgap diode being silicon carbide as taught by He since both semiconductor materials are high bandgap materials and serve similar purposes, as such, substituting one for the other is obvious. MPEP 2141 (III) (B) stated that it is obvious to make “Simple substitution of one known element for another to obtain predictable results”. The examiner notes that the inventors used both silicon carbide and gallium nitride as the first semiconductor material in Specification para. [0036]. Thus, using any particular material is not critical.

Regarding claim 5, Werthmann discloses, the overvoltage protection circuit of claim 1, wherein the first semiconductor material is gallium nitride (Werthmann teaches any one of GaN, AIN, InN, and their alloys; [0020]). Thus, Werthmann teaches the limitation.

Regarding claim 6, the combination of Werthmann, He and Celo teaches, the overvoltage protection circuit of claim 1, wherein the first conductivity type is N-type and the second conductivity type is P-type (Fig. 7; [0100]; Celo Reference). See claim 1 for 103 motivation.

Regarding claim 8, Werthmann discloses, the overvoltage protection circuit of claim 1, wherein the overvoltage protection circuit (100) is configured to provide said overvoltage protection when an overvoltage (at node 106; Fig. 1; [0018]) biases the first diode (102) in the forward direction (Fig. 1; [0018]).
Note: Werthmann teaches in para. [0018] that when positive overvoltage occurs at node 106, the ESD diode 102 is forward biased and allows all the ESD current through it and thereby protects the circuit 110.

    PNG
    media_image1.png
    362
    610
    media_image1.png
    Greyscale

Regarding claim 9, Werthmann discloses, the overvoltage protection circuit of claim 1, wherein the overvoltage protection circuit (100) is configured to apply a voltage (higher than the threshold voltage of diode 102 to turn on in forward direction) in the forward direction (from terminal 106 to terminal 108) of the first diode (102) in the absence of an overvoltage (Fig. 1; [0018]).

Regarding claim 10, the combination of Werthmann, He and Celo teaches, the circuit of claim 1, wherein the second diode (body diode of Si IGBT device; Fig. 3; Section II; He Reference) is made of silicon. See 103 rationale in claim 1.
Note: With broadest reasonable interpretation, considering the body diodes of Si IGBT devices and SiC MOSFET devices as diodes in the parallel branches is reasonable.  

    PNG
    media_image2.png
    417
    915
    media_image2.png
    Greyscale


Regarding claim 11, Werthmann discloses, the circuit of claim 1, wherein the second semiconductor material (104) has a bandgap width greater than that of silicon (any one of GaN, AIN, InN, and their alloys can be used as second semiconductor material; Fig. 1; [0020]).  
Note: Werthmann teaches in para. [0020] that the first and second III-nitride p-i-n diodes 102, 104 can each be configured to forward bias between 2.5V and 3.5V. Such low trigger (forward bias) voltages can be realized by using III-nitride semiconductors such as GaN, AIN, InN, and their alloys which have a wide bandgap compared to silicon (1.11 eV at room temperature), e.g. 1.9 eV for InN, 3.4 eV for GaN, and 6.2 eV for AIN at room temperature. Now using any two different nitride materials above would fulfill the limitations of claims 1 and 11. Thus Werthmann teaches the limitation of claim 11.

    PNG
    media_image1.png
    362
    610
    media_image1.png
    Greyscale

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Werthmann, He and Celo as applied to claim 2 and further in view of US 2010/0237356 A1 (Haney).
Regarding claim 3, the combination of Werthmann, He and Celo fails to teach explicitly, the overvoltage protection circuit of claim 2, wherein the silicon carbide has a 4H polytype.  
However, in analogous art, Haney discloses, the overvoltage protection circuit of claim 2, wherein the silicon carbide (210; Fig. 10; [0069]; i.e. n+ silicon carbide layer) has a 4H polytype.
Note: Haney teaches in para. [0069] that an n+ silicon carbide layer 210 can include 4H--SiC, although other polytypes of SiC, such as 6H, 3C or 15R can be used. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Werthmann, He, Celo and Haney before him/her, to modify the teachings of one of the diodes in parallel branches made of silicon carbide as taught by He and to include the teachings of the silicon carbide having a 4H polytype as taught by Haney since in general, 4H or 6H polytype silicon carbide can withstand the operating temperature that exceeds 2000 C for a SiC MOSFET/Diode device ([0044]). Moreover, the bond structure depends on the type of material being used on top of it. Finally, in MPEP 2141 (III) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Choosing one of 4H, 6H, 3C, 15R, bulk or epitaxial silicon carbide ([0069]; Haney) in overvoltage protection circuit with a reasonable expectation of success is obvious. Absent this important teaching in Werthmann, a person with ordinary skill in the art would be motivated to reach out to Haney while forming an overvoltage protection circuit of Werthmann. 

Regarding claim 4, the combination of Werthmann, He and Celo fails to teach explicitly, the overvoltage protection circuit of claim 2, wherein the silicon carbide has a 6H polytype.  
However, in analogous art, Haney discloses, the overvoltage protection circuit of claim 2, wherein the silicon carbide (210; Fig. 10; [0069]; i.e. n+ silicon carbide layer) has a 6H polytype.
Note: Haney teaches in para. [0069] that an n+ silicon carbide layer 210 can include 4H--SiC, although other polytypes of SiC, such as 6H, 3C or 15R can be used. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Werthmann, He, Celo and Haney before him/her, to modify the teachings of one of the diodes in parallel branches made of silicon carbide as taught by He and to include the teachings of the silicon carbide having a 6H polytype as taught by Haney since in general, 4H or 6H polytype silicon carbide can withstand the operating temperature that exceeds 2000 C for a SiC MOSFET/Diode device ([0044]). Moreover, the bond structure depends on the type of material being used on top of it. Finally, in MPEP 2141 (III) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Choosing one of 4H, 6H, 3C, 15R, bulk or epitaxial silicon carbide ([0069]; Haney) in overvoltage protection circuit with a reasonable expectation of success is obvious. Absent this important teaching in Werthmann or He, a person with ordinary skill in the art would be motivated to reach out to Haney while forming an overvoltage protection circuit of Werthmann. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Werthmann, He and Celo as applied to claim 1 and further in view of US 2014/0001491 A1 (Klein).
Regarding claim 7, Werthmann discloses, the overvoltage protection circuit of claim 1, wherein the first diode (102) has an anode (206) and a cathode (204) located on a substrate (200) (Fig. 2; [0021]) but the combination of Werthmann, He and Celo fails to teach explicitly, the first diode has an anode and a cathode located on opposite surfaces of the substrate.
However, in analogous art, Klein discloses, the first diode (diode on right; Fig. 5B; [0094]) has an anode (450’) and a cathode (410’) located on opposite surfaces of the substrate (430’; Fig. 5B; [0091]; i.e. intrinsic semiconductor area) (Fig. 5B; [0091], [0094]).

    PNG
    media_image4.png
    558
    457
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Werthmann, He, Celo and Klein before him/her, to modify the teachings of anode and cathode of the diodes located over the substrate as taught by Werthmann and to include the teachings of anode and cathode of the diodes located on opposite surfaces of the substrate as taught by Klein since having the anode and cathode at the opposite sides of the substrate provides a very robust ESD diode that has a large area to dissipate heat generated by the ESD current. Absent this important teaching in Werthmann, a person with ordinary skill in the art would be motivated to reach out to Klein while forming an overvoltage protection circuit of Werthmann. 

Claims 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0236008 A1 (Werthmann) and further in view of ‘A Current-Dependent Switching Strategy for Si/SiC Hybrid Switch-Based Power Converters’, Jiangbiao He, IEEE Transactions on Industrial Electronics, Vol. 64, pp. 8344-8352, May 2017 (He) and US 2017/0317116 A1 (Celo).
Regarding claim 12, Werthmann discloses, a device, comprising: a first circuit (110; Fig. 1; [0017]; i.e. electronic component) having a first terminal (106) and 
a second terminal (108) (Fig. 1; [0018]); and 
an overvoltage protection circuit (100; Fig. 1; [0017]; i.e. ESD protection device) coupled between the first terminal (106) and the second terminal (108) of the first circuit (110), 
the overvoltage protection circuit (100) including: 
a first diode (102; Fig. 1; [0018]; i.e. first III-nitride p-i-n diode 102) made of a first semiconductor material (any one of GaN, AIN, InN, and their alloys; [0020]) having a bandgap width (1.9 eV for InN, 3.4 eV for GaN, and 6.2 eV for AIN at room temperature) greater than that of silicon (1.11 eV at room temperature) (Fig. 1; [0020]); and 

    PNG
    media_image1.png
    362
    610
    media_image1.png
    Greyscale

a second diode (104; Fig. 1; [0018]; i.e. second III-nitride p-i-n diode 104) electrically cross-coupled with the first diode (102), 
But Werthmann fails to teach explicitly, the second diode made of a second semiconductor material different from the first semiconductor material.  
However, in analogous art, He discloses, the second diode (body diode of Si IGBT device; Fig. 3; Section II) made of a second semiconductor material (silicon) different from the first semiconductor material (body diode of SiC MOSFET) (Fig. 3; Section II).
	Note: With broadest reasonable interpretation, considering the body diodes of Si IGBT devices and SiC MOSFET devices as diodes in the parallel branches is reasonable.

    PNG
    media_image2.png
    417
    915
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Werthmann and He before him/her, to modify the teachings of an overvoltage protection circuit using an anti-parallel diode as taught by Werthmann and to include the teachings of diodes in parallel branches made of two different materials as taught by He since using both devices made of silicon carbide would increase manufacturing cost, as such, replacing one diode by a diode made of silicon would save manufacturing cost (Section II). Absent this important teaching in Werthmann, a person with ordinary skill in the art would be motivated to reach out to He while forming an overvoltage protection circuit of Werthmann. 
But the combination of Werthmann and He fails to teach explicitly, the first diode including: a first doped region having a first conductivity type; 
an intrinsic region on the first doped region; 
a second doped region having a second conductivity type opposite the first conductivity type; and 
a ring-shaped doped region having the second conductivity type and laterally surrounding the intrinsic region;
However, in analogous art, Celo discloses, the first diode (600; PIN PD; Fig. 7; [0100]) including: 
a first doped region (635; n+ region) having a first conductivity type (n-type) (Fig. 7; [0100]); 
an intrinsic region (640; intrinsic region) on (it is ‘on’ if considered upside down) the first doped region (635) (Fig. 7; [0100]); 
a second doped region (630; p+ region) having a second conductivity type (p-type) opposite the first conductivity type (n-type) (Fig. 7; [0100]); and 
a ring-shaped doped region (650; heavily doped silicon p++ regions 650 surrounding vertical PIN PD 600 function to conduct electrical charge within the SiPh cell) having the second conductivity type (p-type) and laterally (to the left and right laterally) surrounding the intrinsic region (640; in plan view from top, 650 would look like surrounding the intrinsic region 640) (Fig. 7; [0100]);
Note: The examiner notes that the length of heavily doped silicon p++ regions 650 can be increased vertically since there is space to make it longer. In MPEP 2144.04 (IV) (A), it is stated that mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled; In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).

    PNG
    media_image3.png
    551
    683
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Werthmann, He and Celo before him/her, to modify the teachings of an overvoltage protection circuit using an anti-parallel diode as taught by Werthmann and to include the teachings of detailed construction of P-i-N diode as taught by Celo since Werthmann was silent regarding the construction of the P-i-N diode. Therefore, a person with ordinary skill in the art would be motivated to reach out to Celo while forming an overvoltage protection circuit of Werthmann. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 13, Werthmann discloses, the device of claim 12, wherein the first (106) and second (108) terminals are input/output terminals of the first circuit (110) (Fig. 1; [0017]).  

Regarding claim 14, the combination of Werthmann, He and Celo teaches, the device of claim 12, wherein the first semiconductor material (body diode of SiC MOSFET) (Fig. 3; Section II; He Reference) is silicon carbide.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Werthmann, He and Celo before him/her, to modify the teachings of an overvoltage protection circuit using a nitride p-i-n diode as taught by Werthmann and to include the teachings of semiconductor material of the high bandgap diode being silicon carbide as taught by He since both semiconductor materials are high bandgap materials and serve similar purposes, as such, substituting one for the other is obvious. MPEP 2141 (III) (B) stated that it is obvious to make “Simple substitution of one known element for another to obtain predictable results”. The examiner notes that the inventors used both silicon carbide and gallium nitride as the first semiconductor material in Specification para. [0036]. Thus, using any particular material is not critical.

Regarding claim 16, Werthmann discloses, the device of claim 12, wherein the first semiconductor material is gallium nitride (Werthmann teaches any one of GaN, AIN, InN, and their alloys; [0020]). Thus, Werthmann teaches the limitation. 

Regarding claim 17, the combination of Werthmann, He and Celo teaches, the overvoltage protection circuit of claim 12, wherein the first conductivity type is N-type and the second conductivity type is P-type (Fig. 7; [0100]; Celo Reference). See claim 1 for 103 motivation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Werthmann, He and Celo as applied to claim 14 and further in view of US 2010/0237356 A1 (Haney).
Regarding claim 15, the combination of Werthmann, He and Celo fails to teach explicitly, the device of claim 14, wherein the silicon carbide has at least one of a 4H polytype or a 6H polytype.  
However, in analogous art, Haney discloses, the device of claim 14, wherein the silicon carbide (210; Fig. 10; [0069]; i.e. n+ silicon carbide layer) has at least a 4H polytype or a 6H polytype.
Note: Haney teaches in para. [0069] that an n+ silicon carbide layer 210 can include 4H--SiC, although other polytypes of SiC, such as 6H, 3C or 15R can be used. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Werthmann, He, Celo and Haney before him/her, to modify the teachings of one of the diodes in parallel branches made of silicon carbide as taught by He and to include the teachings of the silicon carbide having a 4H or a 6H polytype as taught by Haney since in general, 4H or 6H polytype silicon carbide can withstand the operating temperature that exceeds 2000 C for a SiC MOSFET/Diode device ([0044]). Moreover, the bond structure depends on the type of material being used on top of it. Finally, in MPEP 2141 (III) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Choosing one of 4H, 6H, 3C, 15R, bulk or epitaxial silicon carbide ([0069]; Haney) in overvoltage protection circuit with a reasonable expectation of success is obvious. Absent this important teaching in Werthmann, a person with ordinary skill in the art would be motivated to reach out to Haney while forming an overvoltage protection circuit of Werthmann. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0236008 A1 (Werthmann) and further in view of US 2014/0001491 A1 (Klein) and US 2017/0317116 A1 (Celo).
Regarding claim 18, Werthmann discloses, the overvoltage protection circuit (100; Fig. 1; [0017]; i.e. ESD protection device), comprising: 
a first diode (102; Fig. 1; [0018]; i.e. first III-nitride p-i-n diode 102), 

    PNG
    media_image1.png
    362
    610
    media_image1.png
    Greyscale

the first diode (102) including: a substrate (200) made of a first semiconductor material (any one of GaN, AIN, InN, and their alloys; [0020]) having a bandgap width (1.9 eV for InN, 3.4 eV for GaN, and 6.2 eV for AIN at room temperature) greater than that of silicon (1.11 eV at room temperature) (Fig. 1; [0020]), 
the substrate including an N-type doped region (204; Fig. 2; [0021]; i.e. n-type III-nitride zone); 

    PNG
    media_image5.png
    499
    818
    media_image5.png
    Greyscale

an intrinsic region (202; Fig. 2; [0021]; i.e. intrinsic III-nitride zone) of the first semiconductor material on the N-type doped region (204); 
a first P-type doped region (206; Fig. 2; [0021]; i.e. p-type III-nitride zone) on the intrinsic region (202); 
an anode (226; Fig. 2; [0023]; i.e. first contact) on the first P-type doped region (206); and 
a cathode (220; Fig. 2; [0023]; i.e. first contact) on a surface (including intervening layer) of the substrate (200).  
But Werthmann fails to teach explicitly, a cathode on a surface of the substrate opposite the intrinsic region.  
However, in analogous art, Klein discloses, a cathode (160’; Fig. 5B; [0095]; i.e. back side contact) on a surface of the substrate (430’; Fig. 5B; [0091]; i.e. intrinsic semiconductor area) opposite the intrinsic region (substrate itself as defined).

    PNG
    media_image4.png
    558
    457
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Werthmann and Klein before him/her, to modify the teachings of anode and cathode of the diodes located over the substrate as taught by Werthmann and to include the teachings of anode and cathode of the diodes located on opposite surfaces of the substrate as taught by Klein since having the anode and cathode at the opposite sides of the substrate provides a very robust ESD diode that has a large area to dissipate heat generated by the ESD current. Absent this important teaching in Werthmann, a person with ordinary skill in the art would be motivated to reach out to Klein while forming an overvoltage protection circuit of Werthmann. 
But the combination of Werthmann and Klein fails to teach explicitly, a second P-type doped region having a ring-shape and laterally surrounding the intrinsic region;
However, in analogous art, Celo discloses, a second P-type doped region (650; heavily doped silicon p++ regions 650 surrounding vertical PIN PD 600 function to conduct electrical charge within the SiPh cell) having a ring-shape and laterally surrounding the intrinsic region (640; in plan view from top, 650 would look like surrounding the intrinsic region 640) (Fig. 7; [0100]);
Note: The examiner notes that the length of heavily doped silicon p++ regions 650 can be increased vertically since there is space to make it longer. In MPEP 2144.04 (IV) (A), it is stated that mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled; In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).

    PNG
    media_image3.png
    551
    683
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Werthmann, Klein and Celo before him/her, to modify the teachings of an overvoltage protection circuit using an anti-parallel diode as taught by Werthmann and to include the teachings of detailed construction of P-i-N diode as taught by Celo since Werthmann was silent regarding the detailed construction of the P-i-N diode. Therefore, a person with ordinary skill in the art would be motivated to reach out to Celo while forming an overvoltage protection circuit of Werthmann. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Werthmann, Klein and Celo as applied to claim 18 and further in view of ‘A Current-Dependent Switching Strategy for Si/SiC Hybrid Switch-Based Power Converters’, Jiangbiao He, IEEE Transactions on Industrial Electronics, Vol. 64, pp. 8344-8352, May 2017 (He) and US 2010/0237356 A1 (Haney).
Regarding claim 19, the combination of Werthmann, Klein and Celo fails to teach explicitly, the overvoltage protection circuit of claim 18, wherein the first semiconductor material is silicon carbide having at least one of a 4H polytype or a 6H polytype.  
However, in analogous art, He discloses, the overvoltage protection circuit of claim 18, wherein the first semiconductor material (body diode of SiC MOSFET) (Fig. 3; Section II; He Reference) is silicon carbide,
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Werthmann, Klein, Celo and He before him/her, to modify the teachings of an overvoltage protection circuit using a nitride p-i-n diode as taught by Werthmann and to include the teachings of semiconductor material of the high bandgap diode being silicon carbide as taught by He since both semiconductor materials are high bandgap materials and serve similar purposes, as such, substituting one for the other is obvious. MPEP 2141 (III) (B) stated that it is obvious to make “Simple substitution of one known element for another to obtain predictable results”. The examiner notes that the inventors used both silicon carbide and gallium nitride as the first semiconductor material in Specification para. [0036]. Thus, using any particular material is not critical.
But the combination of Werthmann, Klein, Celo and He fails to teach explicitly, silicon carbide having at least one of a 4H polytype or a 6H polytype. 
However, in analogous art, Haney discloses, silicon carbide (210; Fig. 10; [0069]; i.e. n+ silicon carbide layer) has at least a 4H polytype or a 6H polytype.
Note: Haney teaches in para. [0069] that an n+ silicon carbide layer 210 can include 4H--SiC, although other polytypes of SiC, such as 6H, 3C or 15R can be used. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Werthmann, Klein, Celo, He and Haney before him/her, to modify the teachings of one of the diodes in parallel branches made of silicon carbide as taught by He and to include the teachings of the silicon carbide having a 4H or a 6H polytype as taught by Haney since in general, 4H or 6H polytype silicon carbide can withstand the operating temperature that exceeds 2000 C for a SiC MOSFET/Diode device ([0044]). Moreover, the bond structure depends on the type of material being used on top of it. Finally, in MPEP 2141 (III) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Choosing one of 4H, 6H, 3C, 15R, bulk or epitaxial silicon carbide ([0069]; Haney) in overvoltage protection circuit with a reasonable expectation of success is obvious. Absent this important teaching in Werthmann, a person with ordinary skill in the art would be motivated to reach out to Haney while forming an overvoltage protection circuit of Werthmann. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Werthmann, Klein and Celo as applied to claim 18 and further in view of ‘A Current-Dependent Switching Strategy for Si/SiC Hybrid Switch-Based Power Converters’, Jiangbiao He, IEEE Transactions on Industrial Electronics, Vol. 64, pp. 8344-8352, May 2017 (He).
Regarding claim 20, Werthmann discloses, the overvoltage protection circuit of claim 18, further comprising: a second diode (104; Fig. 1; [0018]; i.e. second III-nitride p-i-n diode 104) electrically cross-coupled with the first diode (102), 

    PNG
    media_image1.png
    362
    610
    media_image1.png
    Greyscale

But the combination of Werthmann, Klein and Celo fails to teach explicitly, the second diode made of a second semiconductor material different from the first semiconductor material.  
However, in analogous art, He discloses, the second diode (body diode of Si IGBT device; Fig. 3; Section II) made of a second semiconductor material (silicon) different from the first semiconductor material (body diode of SiC MOSFET) (Fig. 3; Section II).
	Note: With broadest reasonable interpretation, considering the body diodes of Si IGBT devices and SiC MOSFET devices as diodes in the parallel branches is reasonable.

    PNG
    media_image2.png
    417
    915
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Werthmann, Klein, Celo and He before him/her, to modify the teachings of an overvoltage protection circuit using an anti-parallel diode as taught by Werthmann and to include the teachings of diodes in parallel branches made of two different materials as taught by He since using both devices made of silicon carbide would increase manufacturing cost, as such, replacing one diode by a diode made of silicon would save manufacturing cost (Section II). Absent this important teaching in Werthmann, a person with ordinary skill in the art would be motivated to reach out to He while forming an overvoltage protection circuit of Werthmann. 
Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2019/0273488 A1 (Lee) - An integrated circuit is disclosed comprising a power switch comprising a current path and a current sense node and a temperature sense circuit internally coupled between the current path and the current sense node.
2. US 2017/0069618 A1 (Altolaguirre) - An electrostatic discharge (ESD) protection circuit is disclosed. It is coupled between a first power rail and a second power rail to discharge any ESD stress. The ESD protection circuit includes a detection circuit, a triggering circuit, and a dual silicon controlled rectifier (DSCR) device. When an ESD stresses is being applied to the first or second power rail, the detection circuit may first detect the ESD stresses and output a detection signal to the triggering circuit.
3. US 2016/0156178 A1 (Yamamoto) - An ESD protection circuit is disclosed which is connected in parallel to a MIM capacitor between a first terminal and a second terminal. First Schottky diodes are connected in series to each other and have anodes connected on the first terminal side and cathodes connected on the second terminal side. Second Schottky diodes are connected in series to each other and connected in anti-parallel to the first Schottky diodes. When an RF signal is inputted to neither the first terminal nor the second terminal, the first terminal has a higher DC voltage than that of the second terminal.
4. US 2009/0072315 A1 (Hodel) – A charge protection circuit is disclosed including a first terminal coupled to a charge receiving region, a second terminal providing a discharge path, and a rectifying circuit coupled between the first terminal and the second terminal, the rectifying circuit including at least two anti-parallel coupled rectifying components.
5. US 2016/0372920 A1 (Kinzer) - An electronic circuit is disclosed including first and second pins, and an overvoltage protection circuit including a first enhancement-mode transistor. The overvoltage protection circuit is disposed on a GaN-based substrate, and the first enhancement mode transistor is configured to provide overvoltage protection between the first and second pins. 
6. US 2018/0277437 A1 (Yamada) - A main semiconductor element and a temperature sensing part are arranged on a single silicon carbide base. The main semiconductor element is a vertical MOSFET and the temperature sensing part is a horizontal diode. An anode region of the temperature sensing part and an n+ type source region and a p+ type contact region of the main semiconductor element are connected by wiring by an anode electrode on a front surface of the silicon carbide base.
7. US 2014/0286085 A1 (Miyakawa) - A power supply circuit is disclosed including a first circuit connected to a first line, to which a power supply voltage is applied, and a second line, and a power supply clamp circuit connected to the first and second lines. The power supply clamp circuit includes a current path circuit which connects the first and the second lines to each other, and a control circuit which outputs a control signal to the current path circuit.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


05/05/2022

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812